F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             JUL 21 1998
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 PATRICK WILLIAMS,

          Plaintiff - Appellant,
                                                          No. 98-4006
 v.
                                                      (D.C. No. 94-CV-426)
                                                        (District of Utah)
 SHARON LEVANSAILOR,

          Defendant - Appellee.


                             ORDER AND JUDGMENT *


Before ANDERSON, McKAY and LUCERO, Circuit Judges.



      Patrick Williams, an inmate at the Salt Lake County Metro Jail, filed a

lawsuit against Sharon Levansailor, a medical technician employed by the Metro

Jail, pursuant to 42 U.S.C. §§ 1983, 1985. Williams alleges that defendant

violated his rights under the Fourteenth Amendment by telling a racist joke in

front of him and other inmates. The district court granted summary judgment in




      *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
favor of defendant, adopting the findings of the Magistrate’s Report and

Recommendation. We affirm.

      Plaintiff, claims the defendant, while distributing medication at the Metro

Jail, called some white inmates to the bars of the cell and asked if they wanted to

hear a good joke. When Williams asked what was happening, defendant allegedly

responded that she was telling a joke about “you guys” and laughed. According

to plaintiff, defendant then proceeded to tell a racially derogatory joke that

offended and embarrassed Williams.

      This conduct, if true, is deplorable and unprofessional. It does not,

however, constitute a violation of plaintiff’s Fourteenth Amendment rights. See

Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979) (verbal abuse alone is not

actionable under § 1983); see also Oltarzewski v. Ruggiero, 830 F.2d 136, 139

(9th Cir. 1987) (same) (quoting Collins, 603 F.2d at 827); Patton v. Przybylski,

822 F.2d 697, 700 (7th Cir. 1987) (use of derogatory racial epithets does not

violate Fourteenth Amendment); Black Spotted Horse v. Else, 767 F.2d 516, 517

(8th Cir. 1985) (use of racial slurs only violates Fourteenth Amendment if

coupled with physical force or other egregious conduct); cf. Ivey v. Wilson, 832

F.2d 950, 955 (6th Cir. 1987) (verbal abuse does not violate Eighth Amendment).

      Plaintiff also asserts a claim alleging disparate treatment and failure to

train. These issues were not raised before the district court and he may not raise


                                         -2-
them for the first time on appeal. See Lyons v. Jefferson Bank & Trust, 994 F.2d

716, 722 (10th Cir. 1993).

      AFFIRMED.

      The mandate shall issue forthwith.

                                      ENTERED FOR THE COURT



                                      Carlos F. Lucero
                                      Circuit Judge




                                       -3-